       Case 6:19-mj-00085-JDP Document 31 Filed 01/07/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     FRANKLIN DELANO DYSTHE II
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 6:19-mj-00085 JDP
12                    Plaintiff,                  STIPULATION TO CONTINUE REVIEW
                                                  HEARING; [PROPOSED] ORDER
13   vs.
14   FRANKLIN DELANO DYSTHE II
15                    Defendant.
16
17          The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Franklin Delano Dysthe II, hereby stipulate and jointly move this court to advance the
20   status conference scheduled for January 28, 2021, from 2:00 p.m. to 10:00 a.m. the same day. The
21   government does not object.
22
23
24
25
26
27
28
       Case 6:19-mj-00085-JDP Document 31 Filed 01/07/21 Page 2 of 2


 1                                         Respectfully submitted,
 2                                         McGREGOR SCOTT
                                           United States Attorney
 3
 4   Dated: January 5, 2021                /s/ Sean Anderson
                                           Sean Anderson
 5                                         Acting Legal Officer
                                           National Park Service
 6                                         Yosemite National Park
 7
 8   Dated: January 5, 2021                HEATHER E. WILLIAMS
                                           Federal Defender
 9
10                                         /s/ Benjamin A. Gerson
                                           BENJAMIN A. GERSON
11                                         Assistant Federal Defender
                                           Attorney for Defendant
12                                         FRANKLIN DELANO DYSTHE II
13
14                                        ORDER
15         GOOD CAUSE APPEARING, the status conference scheduled for January 28, 2021 is
16   moved to 10:00 a.m.
17
18   Dated: January 6, 2021
19
20
21
22
23
24
25
26
27
28

     ddA
      Dysthe II– Stipulation to Advance      -2-
      Status Conference
